551 F.2d 1139
Johnnie TASBY, Appellant,v.UNITED STATES of America, Appellee.
No. 77-1009.
United States Court of Appeals,Eighth Circuit.
Submitted March 29, 1977.Decided April 5, 1977.

Johnnie Tasby, pro se.
Robert E. Johnson, U. S. Atty., and Sam H. Park, Asst. U. S. Atty., Fort Smith, Ark., for appellee.
Before LAY, BRIGHT and STEPHENSON, Circuit Judges.
PER CURIAM.


1
In this appeal from an order denying relief from a 30-year sentence for kidnapping and other sentences,1 Johnnie Tasby complains that a presentence conference between the district judge and a probation officer violated his sixth amendment rights to effective assistance of counsel.  In particular, Tasby objects to having been prevented from rebutting possible adverse information given the district judge during the presentence conference.


2
We hold that the district court properly rejected Tasby's petition.  Tasby possessed no constitutional right to be present at a discussion about sentencing between the sentencing judge and a probation officer.


3
Moreover, in 1970, when petitioner was convicted, Rule 32, Fed.R.Crim.P., did not require disclosure of presentence reports to defendant or counsel, as is the case under Rule 32(c)(3), as amended, effective December 5, 1975.  See discussion 8A Moore's Federal Practice P 32.01.


4
Finding no merit to Tasby's claim, we affirm the order of the district court denying Tasby relief.



1
 This petition for postconviction relief follows Tasby's original appeal in which we affirmed his conviction.  Tasby v. United States, 451 F.2d 394 (8th Cir. 1971), cert. denied, 406 U.S. 922, 92 S. Ct. 1787, 32 L. Ed. 2d 122 (1972), and a prior application for postconviction relief denied by the district court and appeal dismissed by us in Tasby v. United States, 535 F.2d 464 (8th Cir. 1976)